UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly-held Company CTX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF): 09.601.322/0001-60 Company Registry ID (NIRE): 3330028691-8 Publicly-held Company MATERIAL FACT CTX Participações S.A. (CTX) and its parent company Contax Participações S.A. (Contax and jointly, Companies), pursuant to paragraph 4, Article 157 of Law 6404/76, and CVM Instruction 35/02 and complementing the information published in the Material Fact of January 25 th , 2011, hereby informs its shareholders and the general market of the following. The following acquisitions that were the object of the Agreements of Purchase and Sale of CTX Shares entered into on January 25 th , 2011, between (i) AG Telecom Participações S.A. ("AG Telecom), on the one hand, and Caixa de Previdência dos Funcionários do Banco do Brasil - PREVI (PREVI), Fundação Petrobras de Seguridade Social  PETROS (PETROS) and Fundação dos Economiários Federais  FUNCEF (FUNCEF), on the other; (ii) LF Tel S.A. (L.F. Tel), on the one hand, and PREVI, PETROS and FUNCEF, on the other; (iii) Portugal Telecom Brasil S.A. (Portugal Telecom), on the one hand, and BNDES Participações S.A.  BNDESPAR (BNDESPAR), on the other; and (iv) Portugal Telecom, on the one hand, and PREVI, PETROS and FUNCEF, on the other (Share Purchase and Sale Agreements) were concluded on this date. As a result of the conclusion of the acquisitions that were the object of the Share Purchase and Sale Agreements, AG Telecom and LF Tel each acquired 431,999,634 CTX common shares held by PREVI, PETROS and FUNCEF, and Portugal Telecom acquired 463,234,643 CTX common shares held by BNDESPAR and 37,884,932 CTX common shares held by PREVI, PETROS and FUNCEF, so that BNDESPAR, PREVI, PETROS and FUNCEF ceased to be CTX shareholders. The conclusion of the described operations above will occur on or prior to April 1 st , 2011. Following the acquisitions, CTXs capital, which was previously divided as follows, Shareholder Common Shares Total % AG Telecom Participações S.A. 11.41% Luxemburgo Participações S.A. 11.41% LF Tel S.A. 22.83% Fundação Atlântico de Seguridade Social 10.18% BNDES Participações S.A  BNDESPAR 14.99% Caixa de Previdência dos Funcionários do Banco do Brasil  PREVI 11.47% Fundação dos Economiários Federais  FUNCEF 8.86% Fundação Petrobrás de Seguridade Social - PETROS 8.86% TOTAL 100.00% is now divided as follows: Shareholder Common Shares Total % AG Telecom Participações S.A. 25.39% Luxemburgo Participações S.A. 11.41% LF Tel S.A. 36.80% Portugal Telecom Brasil S.A. 16.21% Fundação Atlântico de Seguridade Social 10.18% TOTAL 100.00% Further information Further information on the transactions described in this Material Fact can be obtained from the Investor Relations department of Contax and CTX, at the following address : www.contax.com.br/ri The Managements of the Companies will keep their shareholders and the market informed on the implementation of next stages of the transactions described in the Material Fact of January 25 th , 2011. Rio de Janeiro, March 28 th , 2011. Pedro Jereissati Investor Relations Officer CTX Participações S.A. Michel Neves Sarkis Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 29, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
